EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Floam on 2/19/2021.
Cancel claim 36.

Allowable Subject Matter
Claims 1-35, and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … analytics packets containing information describing occupancy of a buffer of the network device caused by packet flow through the buffer in the network device, each analytics packet including a record summarizing characteristics of a packet enqueued in the buffer or of a packet dequeued from the buffer; and
replaying the information pertaining to the occupancy of the buffer over time based on the analytics packets, by generating data for visually presenting to a user the information pertaining to the occupancy of the buffer over time…in combination with other limitations recited as specified in Claim 1.
With respect to claims 21-35 and 37-40, of which claims 21 and 27 are independent claims, the prior art does not disclose the claimed structure of “analyzing a 

	With respect to the claim term “analytics packet” the examiner defines this term as an either an enqueue or dequeue buffer analytics packet 32 or 34 as shown in figure 2.  These analytics packets include “a record summarizing characteristics of a packet enqueued in the buffer or of a packet dequeued from the buffer” represented by figure 3 which shows what is in an enqueue or dequeue buffer analytics packet record. 
Figure 3 also shows a record field 120(n) that contains data for an enqueued or dequeued packet. This is a record summarizing characteristics are defined in the specification in column 4 line 7 - Column 5 line 36 reproduced below.   
28)    The record field 120 contains data for an enqueued or dequeued packet that a user configures the buffer analytics logic to capture. Examples of data that may be include in a record field includes: 
(29)    Format version to indicate a format version of the record field for backward/future compatibility. 
(30)    L2 Header Fields (MAC SA/DA) or compressed versions (i.e. last 24 bits) and priority 
(31)    L3 Header (IP SA/DA) or compressed versions (i.e. last 16 bits) and priority and protocol type 
(32)    L4 Header (TCP/UDP SA/DA) 
(33)    User defined fields, including one or more of: Input/output port Drop--an indication of whether the packet was dropped. Queue id--identifier of the queue (unicast or multicast) to which the packet is associated. Queue length--length of 
(34)    Thus, to summarize, the record field 120 for an analytics packet contains information about an enqueued packet or dequeued packet to describe buffer occupancy characteristics such as overall buffer occupancy, buffer occupancy based on packet priority, unicast queue length, multicast queue length; packet properties such as drop, port mirrored, load balanced, bridged or routed, and packet length; and packet error properties such as Cyclic Redundancy Check (CRC), and various error protocols such as Runt, Giant, and Jabber. More specifically, for a packet enqueued to the buffer, information is included in the record field describing one or more of identification of ingress port of arrival of the packet at the network device, Layer 2 source address and destination address, Layer 3 source address and destination address, Layer 4 source address and destination address, class of service, and timestamp of arrival at the ingress port. Similarly, for a packet dequeued from the buffer, information is included in the record field describing one or more of identification of egress port for departure of the packet from the network device, Layer 2 source address and destination address, Layer 3 source address and destination address, and timestamp of departure from the egress port. Other examples of data captured into user defined fields include an indication of a packet being rate limited, shaped, policed as well as any programmable bytes of the packet including payload.
With respect to the claim term “replaying the information pertaining to the occupancy of the buffer over time based on the analytics packets, by generating data for visually presenting to a user the information pertaining to the occupancy of the buffer over time.” The examiner interprets this to mean that the data/record from the enqueue or dequeue analytics packet is used and displayed as shown in figure 6 (see also column 6 lines 1-5).
The first closest prior art of record is Orbital Multi Holdings (UK Patent App: GB 247760), as disclosed in the IDS. Orbital simply discloses a system a client device generates a feedback message with a header. The header contains information on the sequence for delivery of the packet to its destination at the server.  Orbital does not teach analytics packets containing information describing occupancy of a buffer of the network device caused by packet flow through the buffer in the network device, each analytics packet including a record summarizing characteristics of a packet enqueued in the buffer or of a packet dequeued from the buffer; and replaying the information pertaining to the occupancy of the buffer over time based on the analytics packets, by generating data for visually presenting to a user the information pertaining to the occupancy of the buffer over time.

The second closest prior art of record is Gupta et al (Pub No: 2003/0007456), herein Gupta.  Gupta discloses a method for triggering steps based on queued packet size for efficient management based on excess queue length or packet size. Gupta fails to disclose analytics packets containing information describing occupancy of a buffer of the network device caused by packet flow through the buffer in the network device, each analytics packet including a record summarizing characteristics of a packet enqueued in the buffer or of a packet dequeued from the buffer; and replaying the information pertaining to the occupancy of the buffer over time based on the analytics packets, by generating data for visually presenting to a user the information pertaining to the occupancy of the buffer over time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 730-4 monday -friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuelling Michael can be reached on 571 270 1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992